Exhibit 10.2

THIRD AMENDMENT TO

RECEIVABLES SALE AGREEMENT

THIS THIRD AMENDMENT TO RECEIVABLES SALE AGREEMENT, dated as of September 18,
2006 (this “Amendment”), is entered into by and among GGRC Corp. (as the
“Company”), Georgia Gulf Corporation (“GGC”), Georgia Gulf Chemicals and Vinyls,
LLC (“GGCV”) and Georgia Gulf Lake Charles, LLC (“GGLC”, together with GGC and
GGCV, the “Sellers” and each, a “Seller”).  Capitalized terms used and not
otherwise defined herein are used as defined in the Agreement (as defined
below).

WHEREAS, the Sellers and the Company have entered into that certain Receivables
Sale Agreement, dated as of November 15, 2002 (as the same may be amended,
restated or otherwise modified from time to time, the “Agreement”);

WHEREAS, the Sellers and the Company desire to amend the Agreement in certain
respects as hereinafter set forth;

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties agree as follows:


SECTION 1.           AMENDMENT.  SECTION 5.1(L) OF THE AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


“(L) ACCURACY OF INFORMATION:  ALL INFORMATION HERETOFORE OR CONTEMPORANEOUSLY
FURNISHED ORALLY OR IN WRITING (AND PREPARED BY OR ON BEHALF OF) BY SUCH SELLER,
AS SELLER, TO THE COMPANY, THE PURCHASER OR THE ADMINISTRATIVE AGENT FOR
PURPOSES OF OR IN CONNECTION WITH ANY TRANSACTION DOCUMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY OR THEREBY IS, AND ALL SUCH INFORMATION HEREAFTER FURNISHED
(AND PREPARED BY OR ON BEHALF OF) BY SUCH SELLER, AS SELLER, TO THE COMPANY, THE
PURCHASER, OR THE ADMINISTRATIVE AGENT PURSUANT TO OR IN CONNECTION WITH ANY
TRANSACTION DOCUMENT WILL BE, TRUE AND ACCURATE IN EVERY MATERIAL RESPECT AS OF
THE DATE IT WAS FURNISHED AND DOES NOT AND WILL NOT CONTAIN ANY MISSTATEMENT OF
MATERIAL FACT OR OMITTED OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE
SUCH INFORMATION, IN LIGHT OF THE CIRCUMSTANCES IN WHICH IT WAS MADE, NOT
MISLEADING.”


SECTION 2.           EFFECTIVENESS AND EFFECT.

This Amendment shall become effective as of the date (the “Effective Date”) on
which (i) this Amendment shall have been executed and delivered by a duly
authorized officer of each party hereto; (ii) the Third Amended and Restated Fee
Letter has been executed and delivered, the renewal fees therein due on the date
hereof have been paid in full and (iii) the Third


--------------------------------------------------------------------------------




Amendment to Amended and Restated Receivables Purchase Agreement having been
executed and delivered by each of the parties thereto.


SECTION 3.           REFERENCE TO AND EFFECT ON THE AGREEMENT AND THE RELATED
DOCUMENTS.

Upon the effectiveness of this Amendment, (i) each of the Sellers hereby
reaffirms all representations and warranties made by it in the Agreement (as
amended hereby) and agrees that all such covenants, representations and
warranties shall be deemed to have been restated as of the Effective Date of
this Amendment and (ii) each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be, and
any references to the Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Agreement shall mean and be, a
reference to the Agreement as amended hereby.


SECTION 4.           GOVERNING LAW.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF) OTHER THAN SECTION 5-1401 OF THE NEW YOUR GENERAL
OBLIGATIONS LAW.


SECTION 5.           SEVERABILITY.

Each provision of this Amendment shall be severable from every other provision
of this Amendment for the purpose of determining the legal enforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.


SECTION 6.           COUNTERPARTS.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page by
facsimile shall be effective as delivery of a manually executed counterpart of
this Amendment.

[remainder of page intentionally left blank]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

GGRC CORP.

 

 

 

By:

 

/s/ JAMES T. MATTHEWS

 

 

Name:

 

James T. Matthews

 

 

Title:

 

CEO

 

 

 

 

 

 

 

 

GEORGIA GULF CORPORATION

 

 

 

By:

 

/s/ JAMES T. MATTHEWS

 

 

Name:

 

James T. Matthews

 

 

Title:

 

CFO

 

 

 

 

 

 

GEORGIA GULF CHEMICALS AND VINYLS, LLC

 

 

 

By:

 

/s/ JAMES T. MATTHEWS

 

 

Name:

 

James T. Matthews

 

 

Title:

 

CFO

 

 

 

 

 

 

GEORGIA GULF LAKE CHARLES, LLC

 

 

 

By:

 

/s/ JAMES T. MATTHEWS

 

 

Name:

 

James T. Matthews

 

 

Title:

 

CFO

 

 

[Signature Page to Third Amendment to Receivables Sale Agreement]

 


--------------------------------------------------------------------------------